Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
Claim 20,29-32,43,44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and further in view of Freeman et al (2007/0060785).

20. (Currently Amended) A device for assisting a caregiver in delivering ventilation treatment to a patient during a medical emergency, the device comprising:
at least two sensors, at least one of which is a pressure sensor configured to
provide signals containing information indicative of ventilation delivered during the medical
emergency; (at least ¶43 of Cewers teaches differential pressure sensors 64,66)
a first pressure sensing port positioned along a patient airway and in communication with the at
least one pressure sensor; (at least ¶43 of Cewers teaches ports for the flow/pressure sensors)
a second pressure sensing port positioned along the patient airway and in communication with
the at least one pressure sensor; (at least ¶43 of Cewers teaches ports for the flow/pressure sensors)
an adapter having a flow restrictor positioned in between the first pressure sensing port and
the second pressure sensing port along the patient airway; (at least ¶43,44 of Cewers teaches a restrictor between the ports so that the pressure differential can be measured; see also ¶36.)
a processor configured to
process the signals from the at least two sensors to determine [[a]]
parameters descriptive of a ventilation progress,
and 
provide ventilation feedback based on the parameters, wherein the ventilation
feedback is indicative of both ventilation rate and ventilation tidal volume; (although Cewers teaches a controller 50, O’Connor is used by the examiner to more explicitly teach a processor 20, see figure 1.  It would have been obvious to use such processor since it is well known in the art to allow for flow calculation and control of ventilation systems.  For example, col. 7:6:40 of O’Connor teaches various flow characteristics that are displayed, such as flow rate measured and measured pressure.  However, Cewers and O’Connor do not explicitly mention providing feedback that is indicative of ventilation rate and ventilation tidal volume.  Freeman teaches providing feedback of ventilation tidal volume and ventilation rate, see at  least ¶128.  It would have been obvious to have such feedback with the device of Cewers/O’Connor since it would merely provide useful information to the user.)
and
a user interface in communication with the processor and configured to deliver the ventilation
feedback to the caregiver to assist the caregiver in delivering the ventilation treatment to the patient. (see at least figure 1 and col. 7:6-40 of O’Connor.  It would have been obvious to have such user interface since they are well known in the art to convey information to a user.  Still further, Freeman teaches a user interface, see at least ¶128.)


Re claims 29-32,43,44 see office action of 1/11/22.


Claim 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and Freeman et al (2007/0060785), and further in view of Melker et al (6,000,396).

See office action of 1/11/22.



Claim 33-37,41,42,45,48,49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and Freeman et al (2007/0060785), and further in view of Stavland et al (2006/0015044).

See office action of 1/11/22.


Claim 38-40,46,47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cewers (2008/0092891) and O’Connor et al (7,770,579),and Freeman et al (2007/0060785), and further in view of Snyder et al (6,356,785).

See office action of 1/11/22.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Clams 20-49 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1-7 of U.S. Patent No. 9,375,381 in view of Cewers (2008/0092891) and O'Connor et al (7,770,579) and Freeman et al (2007/0060785).
At least claim 1 of the ‘381 patent teaches a user interface and a processor, but does not teach
first and second ports and an adapter and at least one pressure sensor. As mentioned supra,
Cewers teaches at least one pressure sensor, as well as first and second ports. It would have
been obvious to use the ports, sensors and adaptor of Cewers with the device of claim 1 of the
‘381 patent since it would merely yield predictable results. Further, O’Connor teaches among
other things, a user interface that provide feedback based on progress of ventilation of the patient, as mentioned supra. To use such with the device of clam 1 of the ‘381 patent would
have been obvious since it would allow for better and more efficient usage of the device and
thus provide better therapy for the patient.  Further, as mentioned supra, Freeman teaches providing feedback of ventilation rate and tidal volume.  It would have been obvious to have such feedback with the device of Cewers/O’Connor since it would merely provide useful information to the user.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792